Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-5, 7-10, 12-14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “The display device according to claim 15, wherein the interpolator is configured to determine a range of the first voltage value based on high-order R bits, among the input data value, and generate the first voltage value by interpolating the range of the first voltage value based on remaining bits of the input 
Claims 19 and 20 are rejected for dependency on rejected claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., U.S. Pat. App. Pub. US 20100053137 (hereinafter “Park”), in view of Chung, U.S. Pat. App. Pub. US 20110187693 (hereinafter “Chung”) and Lee, U.S. Pat. App. Pub. US 20140063079 (hereinafter “Lee”).
Regarding claim 1, Park discloses a display device (fig. 1, paragraph 30, OLED display), comprising: 
a display panel comprising a plurality of pixels (fig. 1, paragraph 32, plurality of pixels PX); 
a power supply configured to supply first and second supply voltages to drive the pixels (fig. 1, fig. 2, Vdd, Vcom, paragraph 34, “At least one voltage supply pad 310 is connected to the voltage supply lines SV1 and SV2 at predetermined positions, and transmits a driving voltage Vdd supplied by an external power supply (not shown) to the voltage supply lines SV1 and SV2.”); 
a brightness compensator configured to generate a first data correction value corresponding to a voltage level of the second supply voltage and to output a first corrected data value (fig. 4, position compensator 623, “position compensator 623 determines the positions of the pixels that correspond to the image signals gR, gG, and gB on the basis of the input control signals, for example the vertical synchronization signal Vsync, the horizontal synchronization signal Hsync, and the main clock signal MCLK, and outputs the position compensation coefficients PCC corresponding to the positions. As the distance between pixels and the voltage supply pad 310 increases, the amount of the voltage drop that is generated along the driving voltage lines increases. Thus, when the position of the pixel becomes close to the position of the voltage supply pad 310 along the driving voltage lines DV1 to DVn and the voltage supply lines SV1 and SV2, the position compensator 623 may set the position compensation coefficient PCC to have a large value.” That is, a compensator configured to compensate for voltage drop of power supply voltage level at the pixel location) by performing a multiply operation on a first input data value and the first data correction value (paragraphs 68, 69, “The multipliers 625 r, 625 g, and 625 b are formed to correspond ; and 
a data driver configured to select a first gamma voltage from among the gamma voltages based on the first output data value and to provide the first gamma voltage, as a data voltage, to the display panel (fig. 1, data driver 500, paragraph 45, “The data driver 500 is connected to the data lines D1 to Dm of the display panel 300 and applies a data voltage to the data lines D1 to Dm. The data driver 500 may select a data voltage from entire gray voltages that are related to luminance of the subpixels PX, or may divide a limited number of reference gray voltages to generate a desired data voltage, paragraph 53, “the data driver 500 receives the digital image signal DAT for a row of subpixels PX according to the data control signal CONT2 transmitted from the signal controller 600, selects a gray voltage corresponding to each digital image signal DAT, converts the digital image signal DAT into an analog data voltage, and applies the analog data voltage to the data lines D1 to Dm.”).
	Park does not disclose in particular an interpolator configured to calculate a first voltage value corresponding to the first corrected data value using a preset gamma lookup table; 
a first gamma compensator configured to calculate a first voltage correction value corresponding to a voltage level of the second supply voltage and to calculate a first output data value by performing an addition operation on the first voltage value and the first voltage correction value; 
a gamma voltage generator configured to generate a plurality of gamma voltages having a linear relationship.
In similar field of endeavor of compensating display based on supply voltage, Chung discloses a display device (fig. 1, display module with matrix of pixels paragraph 41), comprising a gamma voltage generator (fig. 3 gamma voltage generator with voltage deviation compensator, paragraph 42) configured to calculate a gamma voltage value corresponding to digital display data, wherein the gamma voltage generator is configured to calculate a first voltage correction value corresponding to a voltage level of a supply voltage and to calculate a output data value by performing an addition operation on the first voltage value and the first voltage correction value (paragraphs 42-48, “The voltage deviation compensator 122 adds and/or subtracts the deviation ΔELVDD of the first power supply voltage ELVDD obtained by the voltage deviation determiner 121 to and/or from the gamma filter power supply voltage Vgamma to generate the compensated gamma filter power supply voltage Vgamma′. The voltage deviation compensator 122 adds and/or subtracts the deviation ΔELVDD of the first power supply voltage ELVDD to and/or from the gamma filter power supply voltage Vgamma so as to reflect the deviation ΔELVDD of the first power supply voltage ELVDD on voltage levels of the finally generated data signals D1, D2, . . . , DM.”), wherein the gamma voltage generator is configured to generate a plurality of gamma voltages (paragraph 51, “The gamma voltage generator 123 generates the plurality of gamma voltages V0, V1, . . . , V255 from the compensated gamma filter power supply voltage Vgamma′. In more detail, the gamma voltage generator 123 receives the compensated gamma filter power supply voltage 
Both Park and Chung discloses display device which compensate display signal based on change in power supply signals, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of correcting gamma voltage based on deviation of power supply voltage as disclosed by Chung in to the display device of Park which compensate for deviation of power supply voltage due to pixel position, to constitute additional optimization of display signal in order to achieve improved display quality, such combination is incorporation of known technique into a known device to yield predictable result. The result would have been predictable and would constitute particular an display voltage generator configured to calculate a first voltage value corresponding to the first corrected data value; a first gamma compensator configured to calculate a first voltage correction value corresponding to a voltage level of the second supply voltage and to calculate a first output data value by performing an addition operation on the first voltage value and the first voltage correction value; and a gamma voltage generator configured to generate a plurality of gamma voltages.
	Park in view of Chung does not disclose specifically the gamma voltage generator includes an interpolator which interpolate between corrected displayed data using a preset gamma lookup table, and the plurality of gamma voltage generated having a linear relationship. Chung discloses however, gamma voltages are generating using resistance string (paragraph 51, examiner submit that voltage being divided via resistor string have substantially linear I-V relationship). 
	The concept of using gamma lookup table to generate gamma voltage, with interpolator to interpolate data between data points to generate linear gamma voltages, however, is known in the art, such as disclosed by Lee, which discloses a method of gamma correction display device (see abstract), wherein gamma correction values are generated using gamma lookup table, and linear interpolation may be used to generate gamma voltages (paragraphs 64-66, look-up table used to store gamma correction values, with linear interpolation utilized to generate gray-level and gamma voltages, paragraph 80, “The gamma correction curve generating block may include a look-up table, a voltage interpolation block, and a gray-level interpolation block. The look-up table may store gamma correction values of the predetermined minimum gamma correction curve and gamma correction values of the predetermined maximum gamma correction curve. The voltage interpolation block may perform an interpolation related to voltages based on the gamma correction values of the predetermined minimum gamma correction curve and the gamma correction values of the predetermined maximum gamma correction curve. The gray-level interpolation block may perform an interpolation related to gray-levels based on the gamma correction values of the predetermined 
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of gamma lookup table to generate gamma voltage, with interpolator to interpolate data between data points to generate linear gamma voltages, such as disclosed by Lee, into the display device of Park in view of Chung, to constitute the gamma voltage generator includes an interpolator which interpolate between corrected displayed data using a reset gamma lookup table, and the plurality of gamma voltage generated having a linear relationship, the result would have been predictable and would result in an interpolator configured to calculate a first voltage value corresponding to the first corrected data value using a preset gamma lookup table; a first gamma compensator configured to calculate a first voltage correction value corresponding to a voltage level of the second supply voltage and to calculate a first output data value by performing an addition operation on the first voltage value and the first voltage correction value; and a gamma voltage generator configured to generate a plurality of gamma voltages having a linear relationship, while achieving the intended function of display device having image data corrected based on power supply voltage with optimized effected.
Regarding claim 11, Park in view of Chung and Lee discloses the display device according to claim 1, wherein the gamma voltages have a linear relationship with the first output data value (Shin, fig. 4-6, 11, paragraphs 67, 68, “The gamma voltage generator 400 generates the gamma voltage VGREF in response to the second control signal CONT2. The gamma voltage generator 400 provides the .  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chung and Lee, and in further view of Arai et al., U.S. Pat. App. Publication, US 2005015183 (hereinafter “Arai”).
Regarding claim 2, Park in view of Chung and Lee discloses the display device according to claim 1. Park in view of Chung and Lee does not disclose in particular wherein: the first data correction value is represented by P bits, where P is a natural number, the first input data value is represented by Q bits, where Q is a natural number, and the first corrected data value is represented by P+Q-1 bits.
However, storing input data value and data correction value in bits of natural number is well known in the display art, such as disclosed by Arai, which discloses multiplication of input display data represented by N bits by data correction value represented by M bits (paragraph 32, “The multiplier 12 multiplies the digital video data A consisting of N bits output from the analog-to-digital converter 11 by the correction data B consisting of M bits output from the correction value memory 14a”, paragraph 39, FIG. 2, correction can be performed by multiplying each of R, G and B signals of the 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of representing input data and correction value by natural number bits and corrected data value via multiplication by certain sum of natural bits of input and correction data, such as disclosed by Arai, into display device of Park in view of Chung and Lee, to constitute wherein: the first data correction value is represented by P bits, where P is a natural number, the first input data value is represented by Q bits, where Q is a natural number, and the first corrected data value is represented by P+Q-10 bits, the result would have been predictable and would result in display device which correct input display data by multiplication with correction data value to obtain corrected data, in order to achieve the intended function of display device which compensate for variation in display characteristic and improve viewing experience. 
Park in view of Chung, Lee and Arai does not disclose in particular the first corrected data is represented by P+Q-1 bits, instead, Arai discloses corrected data may be represented by P+Q-10 bits, which lower bits truncated to reduce memory capacity while maintaining sufficient number of bits (paragraphs 46-54). Since Arai discloses result of input data and correction value multiplication may be represented summed bits with truncation, and applicant has failed to disclose requiring the first corrected data value to be P+Q-1 instead of P+Q minus other number is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design choice to provide result of binary bits multiplication by P+Q-1 bits, to constitute first corrected data is represented by P+Q-1 bits, the predictable result of display device which correct input display data by multiplication with correction data value to obtain corrected data, in order to achieve the intended function of display device which compensate for variation in display characteristic and improve viewing experience would have been the same. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chung and Lee, and in further view of Mizushiro, U.S. Pat. App. Pub. US 20130016118 (hereinafter “Mizushiro”).
Regarding claim 6, Park in view of Chung and Lee discloses the display device according to claim 1. 
Park in view of Chung does not disclose in particular the display device further comprising: a second gamma compensator configured to select at least one of a plurality of dimming lookup tables based on a dimming value and to output the first corrected voltage value by correcting the first output data value based on the at least one of the plurality of dimming lookup tables, wherein the data driver is configured to receive the first corrected voltage value as the first output data value.
In similar field of endeavor of display device with image signal compensation, Mizushiro discloses an image processing method wherein display device compensate image signal based on a dimming value configured (paragraphs 66-70), wherein a gamma compensator is configured to select at least one of a plurality of dimming lookup tables based on a dimming value (paragraph 84, “The first color correction  and to output data value based on the at least one of the plurality of dimming lookup tables (paragraph 84, “The first color correction processing unit 162 performs the color correction process on an image signal corresponding to the first projector PJ1 using the color correction values of the color correction LUT selected in the first color correction LUT storage unit 160.”), 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of compensate image signal based on a dimming value configured, such as disclosed by Mizushiro, into the display device of Park in view of Chung and Lee, such that the display device further include a second gamma compensator which compensate for dimming value and correct data voltage based on dimming tables to provide corrected voltages to data driver of display device of Park in view of Chung and Lee, to constitute the display device further comprising: a second gamma compensator configured to select at least one of a plurality of dimming lookup tables based on a dimming value and to output the first corrected voltage value by correcting the first output data value based on the at least one of the plurality of dimming lookup tables, wherein the data driver is configured to receive the first corrected voltage value as the first output data value, the result would have been predictable and would provide benefit of allowing display device to correct grayscale value to accommodate variety of dimming requirement.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al., U.S. Pat. App. Pub. US 20120007894 (hereinafter “Shin”) in view of Mizushiro, U.S. Pat. App. Pub. US 20130016118 (hereinafter “Mizushiro”).
Regarding claim 15, Shin discloses a display device, comprising: 
a display panel comprising a plurality of pixels (fig. 1, paragraph 56, display panel comprising of plurality of pixels);
an interpolator configured to generate a first voltage value corresponding to an input data value using a preset gamma lookup table (paragraph 68, data driver convert data signal DATA into data voltage using linear interpolation based on the gamma voltages, fig. 4, 6, 11, paragraphs 75, 77, 80, 85, gamma voltage generator include lookup table with information on grayscale value); 
a gamma voltage generator configured to generate a plurality of gamma voltages having a linear relationship (fig. 4-6, 11, paragraphs 67, 68, “The gamma voltage generator 400 generates the gamma voltage VGREF in response to the second control signal CONT2. The gamma voltage generator 400 provides the gamma voltage VGREF to the data driver 500. The gamma voltage VGREF has a value corresponding to each of the data signals DATA. For example, the gamma voltage generator 400 may include a resistor string circuit. The resistor string circuit has a plurality of resistors electrically connected to each other in series, divides a source voltage and a ground voltage into the gamma voltages VGREF, and outputs the gamma voltages VGREF.” “The data driver 500 may convert the data signal DATA into the data voltage using linear interpolation based on the gamma voltages VGREF.”); and 
a data driver configured to select a first gamma voltage from among the gamma voltages based on the first output data value, and to provide the first gamma voltage, as a data voltage, to the display panel (fig. 1, data driver 500, paragraphs 63, 67, 68, “the data driver 500 receives the third control signal CONT3 and the data signal DATA from the timing controller 200, and receives the gamma voltages VGREF from the gamma voltage generator 400. The data driver 500 converts the data signal DATA into an analog data voltage using the gamma voltages VGREF and outputs the analog data voltage to the data lines DL1 to DL2N. The data driver 500 may convert the data signal DATA into the data voltage using linear interpolation based on the gamma voltages VGREF.”)
Shin does not disclose in particular a gamma compensator configured to select at least one of a plurality of dimming lookup tables based on a dimming value and to calculate a first output data value by correcting the first voltage value based on the at least one of the plurality of dimming lookup tables; 
	In similar field of endeavor of display device with image signal compensation, Mizushiro discloses an image processing method wherein display device compensate image signal based on a dimming value configured (paragraphs 66-70), wherein a gamma compensator is configured to select at least one of a plurality of dimming lookup tables based on a dimming value (paragraph 84, “The first color correction LUT storage unit 160 stores a plurality of color correction LUTs generated in response to the designated dimming rate in the color correction value calculation unit 110. The first color correction LUT storage unit 160 selects a color correction LUT corresponding to the designated dimming rate δ designated from the dimming rate calculation unit 120  and to calculate a first output data value by correcting a voltage value of image data based on the at least one of the plurality of dimming lookup tables (paragraph 84, “The first color correction processing unit 162 performs the color correction process on an image signal corresponding to the first projector PJ1 using the color correction values of the color correction LUT selected in the first color correction LUT storage unit 160.”), 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of compensate image signal based on a dimming value configured, such as disclosed by Mizushiro, into the display device of Shin, to constitute a gamma compensator configured to select at least one of a plurality of dimming lookup tables based on a dimming value and to calculate a first output data value by correcting the first voltage value based on the at least one of the plurality of dimming lookup tables, such is incorporation of known technique into known device to yield predictable result, the result would have been predictable and would provide benefit of allowing display device to correct grayscale value to accommodate variety of dimming requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694     


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694